Third District Court of Appeal
                               State of Florida

                        Opinion filed September 28, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-829
                        Lower Tribunal No. 11-24568A
                            ________________


                               William Knight,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Ariana Fajardo
Orshan and Veronica A. Diaz, Judges.

     Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Jay E. Silver, Assistant Attorney
General, for appellee.


Before WELLS, SHEPHERD and SALTER, JJ.

      PER CURIAM.
      William Knight appeals his convictions and sentences on multiple counts of

fraudulent use or possession of personal identification information and one count

of unlawful possession of stolen credit/debit cards (Count 22). We remand for the

trial court to vacate the conviction and sentence on Count 22, and affirm in all

other respects.

      The offense charged in Count 22 was not a crime on the date the offense was

committed.    Based on the state’s proper confession of error, we vacate that

conviction and sentence. This makes it unnecessary to address the defendant’s

double jeopardy argument.

      Affirmed and remanded.




                                       2